MEMORANDUM**
Michael Wilson, California state prisoner, appeals pro se the district court’s summary judgment order dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to medical needs.
We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dis*369trict court’s grant of summary judgment, Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment because Wilson failed to exhaust administrative remedies by not pursuing his complaint through all four stages of the grievance procedure as required by the California Department of Corrections. See Booth v. Chumer, 532 U.S. 731, 734, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (requiring exhaustion prior to filing suit in federal court).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.